El Juez Presidente Se. Hernández,
emitió la opinión del tribunal.
El presente es nn caso de injunction promovido ante la Corte de Distrito de Ponce por Bernarda La O contra José Rodríguez de acnerdo con la Ley No. 43 aprobada en 13 de marzo de 1913, para que se la restituya en la posesión de cierta parcela de terreno que describe en la demanda, ale-gando como hechos determinantes de su acción que es dueña de una finca de once cnerdas veinte y cinco céntimos radicada en el barrio de “Guaraguao” del término municipal de Ponce, colindante por el norte con tiernas del demandado José Ro-dríguez, y que éste personalmente y auxiliado por otras per-sonas por orden del mismo, había destruido puntos y linde-ros, y se introdujo en ella privando a la demandante por actos violentos y fraudulentos de la posesión de una faja de terreno como de 50 céntimos de cuerda, por la parte norte en eolindancia con Rodríguez, aprovechándose también del café producido por dicha faja de terreno, calculable en quin-*637tal y medio con valor de $15, cuyos lieclios tuvieron lugar desde el día 28 de septiembre al 4 de octubre de 1917.
El demandado negó en su contestación los hechos funda-mentales de la demanda y alegó que en el mes de ag’osto de 1917 hizo mensurar y levantar un plano por perito agrimen-sor, previa citación de todos los colindantes, entre éstos la demandante, de una finca de'cuarenta cuerdas de su propie-dad, habiendo procedido dicho agrimensor acompañado de los peones necesarios a poner estacones en la línea divisoria de la finca medida, a la vista y sin protesta alguna por parte de los colindantes, hecho lo cual y considerándose dueño de todo el terreno encerrado en el perímetro marcado por el agrimensor, empezó a cosechar el café y los demás frutos que habían dentro de ese terreno.
Celebrado el juicio la corte dictó sentencia en 4 de diciembre de 1917 declarando con lugar la demanda, con costas a cargo del demandado, y en la opinión que sirve de funda-mento a dicha sentencia estima que se ha probado especial-mente que la demandante Bernarda La O dentro de los cua-tro meses anteriores a la presentación de la demanda y con motivo de una mensura hecha por agrimensor, fué privada por el demandado de la posesión de la faja de terreno como de 50 céntimos de cuerda que reclama, por actos fraudulentos o contra la voluntad y protestas de la .demandante al verifi-carse la mensura del terreno y cuando se la desposeía de la parte que le correspondía.
El demandado apeló de la anterior sentencia y alega como motivo del recurso que la corte cometió error al aplicar la Ley No. 43 de 13 de marzo ele 1913 a un caso como el pre-sente en que con conocimiento y consentimiento de la de-mandante el demandado ocupó el terreno de que se trata.
El recurso propiamente se funda en que la corte cometió error en la apreciación de las pruebas al estimar que el de-mandado ocupó contra la voluntad de la demandante la faja de terreno de que se trata.
*638Hemos examinado las pruebas aportadas al juicio por ambas partes y ellas no demuestran el error cometido.
No bay cuestión alguna sobre la posesión en que estaba la demandante de la parcela de terreno que se describe en la demanda, pues el demandado admitió en el acto del juicio que la demandante tuvo esa posesión hasta que se practi-caron los actos de mensura y deslinde de su finca de cuarenta cuerdas con citación de los colindantes.
También nos sentimos inclinados a admitir que tales ac-tos de mensura y deslinde se practicaron sin oposición ' abierta, franca y decidida por parte de la demandante.
Lo que no se ha probado es que la demandante estuviera conforme en ceder al demandado la parcela de terreno que basta entonces había poseído y que quedó encerrada dentro del perímetro del terreno mensurado y deslindado. Esa con-formidad no era efecto necesario de la prestada para la men-sura y deslinde, por más que -acaso así lo creyera el deman-dado. El deslinde, como tiene declarado el Tribunal Supremo de España en sentencia de 3 de julio de 1884, no da ni quita derechos; deja intactas las cuestiones de posesión y propie-dad y sólo sirve para el fin a que se dirige, esto es, para aclarar y fijar la división y límites de las heredades, evitar que se confundan o desaparezcan los antiguos linderos y prevenir los pleitos que de tal confusión-pudieran originarse en lo sucesivo. Comentarios a la Ley de Enjuiciamiento Civil Española, por Don José Ma. Manresa y Navarro, tercera edición, tomo 6°., página 515.
De todos modos la demandante niega que estuviera con-forme con la cesión y aunque esa negativa estuviera en con-tradicción con los testigos del demandado, lo que no aparece claramente, la corte resolvió el conflicto en favor de la de-mandante y no encontramos motivo bastante para ir contra su resolución.
La Ley No. 43 de marzo 13, 1913, que regula el presente *639caso, interpretada en el caso de Mattei v. Badillo, 21 D. P. R. 171, La sido rectamente aplicada.
Es de confirmarse la sentencia apelada. „

Confirmada la■ sentencia apelada.

Jneces concurrentes: Sres. Asociados del Toro, Aldrey y Hutcbison.
El Juez Asociado Sr. Wolf no tomó parte en la resolu-ción de este caso.